Exhibit 10.20

AGREEMENT AND GENERAL RELEASE

     Emisphere Technologies, Inc. (hereinafter “the Employer”) and Steven Dinh,
his heirs, executors, administrators, successors, and assigns (collectively
referred to throughout this Agreement as “Employee”), agree that:

1. Last Day of Employment. Employee's last day of employment with the Employer
is August 31, 2007. Employer and the Employee further agree that the Employee
will begin a personal leave of absence on August 14, 2007 which will conclude on
August 31st, 2007 (“the Leave Period”) and that during the Leave Period Employee
has no duties, responsibilities or authority and otherwise cannot act as an
agent of Emisphere.

2. Consideration. In consideration for signing this Agreement and General
Release, and complying with its terms, the Employer agrees to:

a) pay to Employee six months severance pay, in bi-weekly installments of
$10,397.06, less lawful deductions, from September 3rd 2007 through February 29,
2008 (“the Severance Period”), in accordance with Employee’s current payroll.
Employer will begin paying Employee within twenty (20) days after the Employer’s
receipt of an original of this Agreement and General Release signed by Employee,
absent Employee’s subsequent revocation.

b) During the Severance Period, Employee will continue to receive medical
insurance provided Employee elects such continuation pursuant to COBRA. If so, a
percentage of the premium payments will continue to be deducted from Employee
salary continuation payments and Employer will continue to make contributions
toward Employee’s premium payments for medical insurance at the same rate as is
currently contributed. Group life insurance, group short term and long term
disability, flexible spending account participation, pretax 401(k) contributions
and 401(k) matching will cease as of the Termination Date.

c) Employer agrees to pay for outplacement services to be provided to Steven
Dinh through the length of the Severance Period, the extent, nature and cost of
services to be in Employer’s discretion.

d) notwithstanding anything to the contrary in the Option Plans (defined below)
or in the Option Agreements (defined below) that (i) the options granted to you
under the Emisphere Technologies, Inc. 1995 Non-Qualified Stock Option Plan, as
amended and the Emisphere Technologies, Inc. 2000 Stock Option Plan (together,
the “Option Plans”), including options granted pursuant to option agreements
dated July 6, 2000, March 22, 2001, July 8, 2002, July 17, 2003 and December 1,
2005 (collectively, the “Option Agreements”) shall be fully vested on your
termination date as of August 31, 2007 (the “Termination Date”) and (ii) that
such options shall remain exercisable following the Termination Date until the
ten year anniversary of the option grant date and shall otherwise remain subject
to all other terms and conditions of the applicable Option Plan and Option
Agreement. For avoidance of confusion, nothing herein this letter shall modify
or amend options granted to you under the 1991 Stock Option Plan, as amended
(the “1991 Plan”), including but not limited to, options granted pursuant to
option agreement dated March 23, 1999 (collectively, the “1991 Plan
Agreements”). Any option granted under the 1991 Plan and the 1991 Plan
Agreements shall be governed by the terms and conditions of the 1991 Plan and
applicable 1991 Plan Agreement.

--------------------------------------------------------------------------------

3. No Consideration Absent Execution of this Agreement. Employee understands and
agrees that Employee would not receive the monies and/or benefits specified in
paragraph “2” above, except for Employee’s execution of this Agreement and
General Release and the fulfillment of the promises contained herein.

4. General Release of All Claims. Employee knowingly and voluntarily releases
and forever discharges Emisphere Technologies, Inc., its parent corporation,
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former employees, members, attorneys, officers,
directors and agents thereof, both individually and in their business
capacities, and their employee benefit plans and programs and their
administrators and fiduciaries (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which the Employee has or may have
against Releasees as of the date of execution of this Agreement and General
Release, including, but not limited to, any alleged violation of:

 * Title VII of the Civil Rights Act of 1964;
    
 * Sections 1981 through 1988 of Title 42 of the United States Code;
    
 * The Employee Retirement Income Security Act of 1974 ("ERISA") (except for any
   vested benefits under any tax qualified benefit plan);
    
 * The Immigration Reform and Control Act;
    
 * The Americans with Disabilities Act of 1990;
    
 * The Age Discrimination in Employment Act of 1967(“ADEA”);
    
 * The Workers Adjustment and Retraining Notification Act;
    
 * The Fair Credit Reporting Act;
    
 * The New York State Executive Law;
    
 * The New York State Human Rights Law, as amended;
    
 * The New York State Labor Law, as amended;
    
 * The New York State Civil Rights Law;
    
 * The New York Wage Hour And Wage Benefits Law;
    
 * The New York Minimum Wage Law, as amended;
    
 * The Retaliation/Discrimination provisions of the New York Workers’
   Compensation Law;
    
 * any other federal, state or local law, rule, regulation, or ordinance;
    
 * any public policy, contract, tort, or common law, including but not limited
   to any claim based on Employee’s offer letter dated March 1, 1999 or any
   other potential or actual agreement; or
    
 * any basis for recovering costs, fees, or other expenses including attorneys'
   fees incurred in these matters.

Employee understands this Release includes, but is not limited to all claims
related in any manner to Employee’s employment or the cessation of that
employment and acknowledges that the consideration provided for in paragraph two
constitutes valid and sufficient consideration for the waiver of any such
claims. Employee further understands that Employee is hereby releasing any known
or unknown claim for alleged right to discovery of information or documents of
Releasees.

--------------------------------------------------------------------------------

5. Acknowledgments and Affirmations. Employee affirms that Employee has not
filed, caused to be filed, or presently is a party to any claim against
Releasees.

Employee also affirms that Employee has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits to which Employee may
be entitled. Employee affirms that Employee has been granted any leave to which
Employee was entitled under the Family and Medical Leave Act or related state or
local leave or disability accommodation laws.

Employee further affirms that Employee has no known workplace injuries or
occupational diseases.

Employee also affirms that Employee has not divulged any proprietary or
confidential information of the Employer or any of its clients and will continue
to maintain the confidentiality of such information consistent with the
Employer’s policies and Employee’s agreements with the Employer and/or common
law.

Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by the Employer or its officers,
including any allegations of corporate fraud. Both Parties acknowledge that this
Agreement does not limit either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency. To the extent permitted by law, Employee agrees that if
such an administrative claim is made, Employee shall not be entitled to recover
any individual monetary relief or other individual remedies.

6. Confidentiality and Return of Property. Employee agrees not to disclose any
information regarding the underlying facts leading up to or the existence or
substance of this Agreement and General Release, except to Employee’s spouse,
tax advisor, and/or an attorney with whom Employee chooses to consult regarding
Employee’s consideration of this Agreement and General Release. However, nothing
in this agreement shall preclude Employee from: (1) communicating or cooperating
with any appropriate federal, state or local government agency; or (2)
responding to any lawfully-issued subpoena, court order or other compulsory
legal process provided that he notify the Employer in writing in advance and
cooperate with the Employer as requested to protect Employer’s confidential
information. Employee affirms that Employee has returned all of the Employer’s
property, documents, and/or any confidential information in Employee’s
possession or control which shall include without limitation all documents or
data in electronic or paper form containing Confidential Information without
making, retaining or furnishing to a third party any copies. “Confidential
Information” shall mean all information concerning the business of the Company,
including without limitation, information relating to any of their products,
product development, trade secrets, customers, suppliers, finances, business
plans, internal communications and strategies. Employee also affirms that
Employee is in possession of all of Employee’s property that Employee had at the
Employer’s premises and that the Employer is not in possession of any of
Employee’s property.

The Employee acknowledges and agrees that all provisions of the Confidentiality
Agreement Employee entered into on April 20, 1998 between Employee and Employer,
survive the termination of Employee’s employment with Employer and remain in
full force and effect pursuant to their terms, subject to any contrary terms in
this Agreement and Release which shall govern. In addition to the obligations
imposed by the Confidentiality Agreement, Employee hereby acknowledges and
agrees not to use any Confidential Information (as defined below) disclosed to
him regarding Employer for any purpose other than in furtherance of Employer’s
business, nor to reveal any Confidential Information to any third party unless
otherwise agreed to in writing by Employer, nor to reveal the fact that such
Confidential Information has been disclosed to the Employee. Employee agrees
that he has acquired no rights to use of Confidential Information disclosed to
him regarding Employer and that Employee shall maintain in complete confidence
all Confidential Information disclosed to him in connection with his employment.
Employee represents and warrants that he has not used Confidential Information
or disclosed it to any third party.

--------------------------------------------------------------------------------

7. Disparaging Statements. Employee agrees that he will not disparage, defame or
demean Releasees in any manner whatsoever to any person or entity. Likewise,
Employer agrees not to authorize or encourage any officers, directors,
employees, consultants, attorneys and/or agents or their administrators,
fiduciaries or assigns to make any disparaging, demeaning or defamatory
statements about Employee in any manner to any other person or entity. Employer
also agrees that in response to a request from a prospective employer, it shall
provide only Employee’s dates of employment and positions held, and such
prospective employer will be informed that such limited information is disclosed
in accordance with Employer’s policy. Employee should direct any inquiries to
the Employer's Human Resources Department. By agreeing to this provision,
Employer is not accepting liability for statements made by current or former
employees made outside the scope of their employment. Employee shall cooperate
with Employer, as reasonably requested by Employer, to effect a reasonable
transition of his responsibilities and to ensure that Employer is aware of all
significant matters that were being handled by Employee.

8. Cooperation. Subject to Employee’s other personal and professional
obligations and on reasonable notice and at reasonable times, Employee will
cooperate with Employer and its counsel in connection with any investigation,
administrative or regulatory proceeding or litigation relating to any matter
which Employee was involved with or which Employee has knowledge of as a result
of Employee’s employment with Employer and/or any Released Party or Released
Parties. After the Severance Period, Employee shall be compensated for such
services at a rate of up to $2,000 per day or an appropriate pro rata portion
thereof and shall further be compensated for all out-of-pocket expenses,
including the cost of travel and accommodations necessary as a result of this
paragraph. Employer shall pay, up front, the cost of all travel and
accommodations necessary as a result of Employee cooperation pursuant to this
paragraph, and shall reimburse Employee for all other reasonable out-of-pocket
expenses. Employee shall receive no remuneration for providing testimony as a
fact witness in any proceeding involving Employer or Released Parties.

9. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of New York
without regard to its conflict of laws provision. In the event of a breach of
any provision of this Agreement and General Release, either party may institute
an action specifically to enforce any term or terms of this Agreement and
General Release and/or seek any damages for breach. Should any provision of this
Agreement and General Release be declared illegal or unenforceable by any court
of competent jurisdiction and cannot be modified to be enforceable, excluding
the general release language, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect.

10. Nonadmission of Wrongdoing. The Parties agree that neither this Agreement
and General Release nor the furnishing of the consideration for this Agreement
and General Release shall be deemed or construed at any time for any purpose as
an admission by Releasees of wrongdoing or evidence of any liability or unlawful
conduct of any kind.

--------------------------------------------------------------------------------

11 Amendment. This Agreement and General Release may not be modified, altered or
changed except in writing and signed by both Parties wherein specific reference
is made to this Agreement and General Release.

12. Entire Agreement. Except as referenced in paragraphs 2(d) and 6 above, this
Agreement and General Release sets forth the entire agreement between the
Parties hereto, and fully supersedes any prior agreements or understandings
between the Parties. Employee acknowledges that Employee has not relied on any
representations, promises, or agreements of any kind made to Employee in
connection with Employee’s decision to accept this Agreement and General
Release, except for those set forth in this Agreement and General Release.

EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT AND GENERAL RELEASE. EMPLOYEE ALSO IS ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO EMPLOYEE’S SIGNING OF THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE. ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
MICHAEL V. NOVINSKI, AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT
AND GENERAL RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED TO BARBARA
MOHL, HUMAN RESOURCES OR HER DESIGNEE, OR MAILED TO BARBARA MOHL, , EMISPHERE
TECHNOLOGIES; 765 OLD SAW MILL RIVER ROAD; TARRYTOWN, NY 10591, AND POSTMARKED
WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

--------------------------------------------------------------------------------

EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EMPLOYEE HAS OR MIGHT HAVE AGAINST RELEASEES.

The Parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:

  Emisphere Technologies, Inc.      By:/s/ Steven Dinh  By: /s/ Michael V.
Novinski    STEVEN DINH, Sc.D.  MICHAEL V. NOVINSKI    PRESIDENT AND CHIEF
EXECUTIVE    OFFICER    Date: September 17, 2007  Date: September 18, 2007 


STATE OF NEW YORK  )      : ss:    COUNTY OF WESTCHESTER  ) 


     I, Helen E. Jelinek, a Notary Public do hereby certify that Steven Dinh,
personally known to me to be the same person whose name is subscribed to the
foregoing AGREEMENT AND RELEASE, appeared before me this day in person and
acknowledged that (s)he signed and delivered the said instrument as her/his free
and voluntary act, for the uses and purposes therein set forth.

     Given under my hand and official seal this17th day of September, 2007.

/s/ Helen E. Jelinek  Notary Public 


--------------------------------------------------------------------------------